{¶ 1} The judgment of the court of appeals is reversed and the cause is remanded to the trial court for resentencing consistent with State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Francine B. Goldberg, Assistant Prosecuting Attorney, for appellant.
David H. Bodiker, State Public Defender, and Stephen P. Hardwick, Assistant Public Defender, for appellee.